Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/727,467), filed December 26, 2019, is a divisional application of Serial No. 16/025,680, now RE47,788, which is a reissue of U.S. Patent No. 9,382,613 to Nakashima et al (the '613 patent), which issued from U.S. patent application 13/608,406 (the ‘406 application) with claims 1-4 on July 5, 2016.

Applicant Data Sheet (ADS)
The ADS filed 12/26/2019 is objected to since it does not properly set forth the domestic benefit information.  The first entry line of the domestic benefit information should state “Divisional of” rather than “Divisional Reissue of”.  Additionally, the domestic benefit information does not identify the present application as a reissue application of the ‘613 patent.  See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9.  The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  The markings must be made relative to the ADS 
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt to ensure that these changes are acted upon and corrected by the appropriate official.

More than one Reissue Application
	There is no requirement that a family of continuation reissue applications issue at the same time; however, it is required that they contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  Currently, such a cross-reference is not present in 16/025,680.  See MPEP 1451(I).  Since 16/025,680 has reissued as RE47,788, it is suggested that Applicant amend the specification thereof by certificate of correction.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 5-26 directed to 
5.  (New)  A method of making a semiconductor element using a titanium target, comprising:
depositing titanium from the target to form a film; and 
providing a metal wiring layer on the film,
wherein, when X-ray diffraction of a surface of the target to form the film is measured, a relative intensity I(100) of a diffraction peak from a (100) plane, a relative intensity I(002) of a diffraction peak from a (002) plane, and a relative intensity I(101) of a diffraction peak from a (101) plane satisfy a condition of I(101)>I(002)>I(100) at the surface,
 wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the target is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101)>I(002)>I(100), and
wherein the target lacks ghost grains.

23.  (New)  A method of making a semiconductor element, comprising:
using a target to form a thin film comprising titanium, 
wherein the target is made up of a titanium material of which purity is 99.999 mass % or more,
wherein the target has a surface to be sputtered to form the thin film, 
wherein, when X-ray diffraction of the surface is measured, a relative intensity I(100) of a diffraction peak from a (100) plane, a relative intensity I(002) of a diffraction peak from a (002) plane, and a relative intensity I(101) of a diffraction peak from a (101) plane satisfy a condition of I(101)>I(002)>I(100) at the surface,
 wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the target is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101)>I(002)>I(100), and
wherein a ghost grain does not exist in the target.


Further, for example, it is required to eliminate residues of a cast structure (ghost grain) to improve uniformity of a sputtering film.
(Col. 1, lines 42-44)

Further, it is possible to suppress occurrence of residues of a cast structure of the titanium material 1 manufactured by casting, namely, occurrence of so-called a ghost grain.
(Col. 3, lines 10-12)

It is possible to determine as for presence/absence of the ghost grain at the sputtering target (titanium target) by the above-stated X-ray diffractometry.  When the ghost grain exists, apart where the condition of “I(101)>I(002)>I(100)” is not satisfied exists.  The presence/absence of the ghost grain is able to be determined by the macrophotograph obtained by an optical microscope.  When the ghost grain exists in the macrophotograph (structure photograph) by the optical microscope, a structure of which grain boundary of Ti crystal grain is unclear is recognized.
	(Col. 6, lines 55-64)

Accordingly, “ghost grains” are residues of a cast structure and can be determined as for presence/absence by X-ray diffractometry.

Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The error statement in the reissue declaration filed 04/07/2020, i.e., broadening of claim 1 with respect to crystal grain size by not requiring an average crystal grain size of 15 µm or less, is defective because it is not the basis of error for the instant reissue application.  That error statement was the basis for reissue in parent reissue application Serial No. 16/025,680, which has claims directed to the same statutory class of invention as the issued claims, i.e., a sputtering target (product).  The claims presented See Ex parte Wikdahl, 10 USPQ2d 1546, 1549 (Bd. Pat. App. & Inter. 1989).”
Claims 5-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.

Claims 5-26 are rejected for lack of any defect in the original patent and lack of any error in obtaining the original patent under 35 U.S.C. 251. 
	During prosecution of the ‘613 patent, a three-way restriction requirement was made between a method of manufacturing a sputtering target (group I, claims 1-11), a sputtering target (group II, claims 12-16), and a method of manufacturing a semiconductor element (group III, claims 17 and 18).  Applicant elected group II (claims 12-16) without traverse, and the ‘613 patent issued with claims directed to a sputtering target.  Claims 1-11, 17 and 18 were cancelled in an Examiner’s Amendment.  Claims 17 and 18 directed to the method of manufacturing a semiconductor element read as follows:

18. (Withdrawn) The manufacturing method according to claim 17, wherein the thin film is a titanium nitride film used as a barrier film of a metal wiring layer.
Reissue claims 5-26 are substantially similar to non-elected claims 17 and 18 and, like claims 17 and 18, are directed to a method of making a semiconductor element.  As set forth in MPEP 1412.01(I) (bold emphasis added), “[w]here a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the 
Accordingly, the error which is relied upon to support the reissue application, i.e., presentation of the instant method claims, is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
Arguments with respect to the ADS:
	Applicant argues the following on p. 9 of the Remarks:
The Office Action points to alleged improprieties in the Application Data Sheet (ADS).  Applicants believe the designation of a “Divisional Reissue” in the ADS is proper.  As indicated in the preliminary amendment filed December 26, 2019, the present application “is a divisional reissue application of U.S. Patent Application No. 16/025,680.”  Such identifications comply with the requirement in MPEP 1415 that “there must be an identification, on filing, that the application is a divisional reissue application, as opposed to a divisional of a reissue application,” where a divisional reissue application is sought (as is the case here) rather than a Bauman type divisional application.

Further, the ADS is believed to sufficiently identify the present application as a reissue application of the ’613 patent inasmuch as the instant application is identified as a “Divisional Reissue” of Application No. 16/025,680 which is “reissue[] of’ Application No. 13/608,406.  Should any concerns remain, Examiner Diamond is invited to contact the undersigned to discuss.

This is unpersuasive.  While it is true that the instant application is generally referred to as a divisional reissue application, it is not a reissue of 16/025,680, and 
Accordingly, as set forth above, the domestic benefit information in the ADS should state “Divisional of” 16/025,680 rather than “Divisional Reissue of” 16/025,680.  Additionally, the domestic benefit information of the ADS should identify the present application as a reissue application of 13/608,406.

Arguments with respect to defective reissue declaration:
	Applicant requests that the issue with respect to a defective reissue declaration and rejection of claims 5-26 based on a defective reissue declaration under 35 USC 251 be held in abeyance pending resolution of the issue discussed below with respect to reissue eligibility (Remarks, p. 10).
	This argument is unpersuasive.  37 CFR 1.111(b) sets forth where abeyance may be used: “[A] request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.”  Since the rejection of claims 5-26 based on a defective 

Arguments with respect to the rejection of claims 5-26 for lack of any defect in the original patent and lack of any error in obtaining the original patent under 35 U.S.C. 251:
Applicant argues that the rejection improperly states that the instant claims are “substantially similar to non-elected claims 17 and 18” during prosecution of the ‘613 patent (Remarks, p. 14).  In particular, Applicant cites In re Doyle and argues the following on pp. 15-16 of the Remarks:
Several reasons exist, each of which stands on its own, for why the present reissue claims are not improper.  First, present reissue application claims 5 and 23 are not the same or substantially identical to the non-elected claims.  Following Doyle's analysis, the Orita doctrine does not apply.  Per the Court in Doyle: “the rationale underlying In re Orita and the holding of that case extend only to claims that are identical to or of substantially similar scope to those of the nonelected group.”  Doyle, 293 F.3d at 1361.  In this context, Applicants respectfully disagree with the Office Action statement that the rejected claims are “substantially similar” to non-elected claims 17-18 from the original prosecution.  See Office Action at page 7.  Just as one aspect, present claims 5 and 23 do not require the method step of sputtering the sputtering target as with non-elected claims 17-18 from the original prosecution.  Applicants further respectfully disagree with the suggestion on page 7 of the Office Action that having claims generally directed to a method of making a semiconductor element means that the claims are substantially similar to the non-elected claims.  For this reason alone, the rejection should be withdrawn.

This argument is unpersuasive.  The manufacturing method of a semiconductor element in claims 17 and 18 of the 13/608,406 Application is substantially similar to and consistent with the method of making a semiconductor element in independent claims 5 and 23.  The difference highlighted by Applicant, i.e., claims 17 and 18 required sputtering, whereas the film formation in claims 5 and 23 is not limited to sputtering, is of no consequence since claims 17 and 18 of the 13/608,406 Application and instant 
As noted in Doyle, “[t]here is another critical, and indeed dispositive difference between the present case and In re Orita: Dr. Doyle could have prosecuted his reissue claims with the claims of the elected group.”  Such is not the case here since instant method claims 5 and 23 would not have been prosecuted with the elected sputtering target (product) claims for the reasons discussed below in response to Applicant’s further arguments.

Applicant argues the following on pp. 16-17 of the Remarks:
Second, claims 5 and 23 would have been examined with elected Group II from the original prosecution.  The Office Action during the original prosecution stated that Groups II and III were not a distinct invention because “the product as claimed can be used in a materially different process of using that product such as evaporating the target material.” Applicants believe that such basis for “distinctness” (as it applies for restriction and reissue practice) does not apply to present reissue application claims 5 and 23.  While appreciating that these claims are broader in various respects from the original elected Group II claims, they relate to methods concerning a product and process of use that are not a “distinct invention” in terms of restriction and reissue practice.  In this regard, and while not necessary for Applicants’ position, Applicants point out that various dependent claims, e.g., new claim 20, recite additional features found in the claims that were issued from the original elected group.

In re Doyle, Applicants’ linking claims could have and would have to have been examined along with the elected group.

Indeed, had Applicants asserted the above linking claims in their prosecution of the elected group, and had those claims been allowed, the Patent Office would have been required to lift the restriction requirement as to the other groups linked by the new claims and allow prosecution of the other groups.  The MPEP expressly states that “[w]hen all claims directed to the elected invention are allowable, should any linking claim be allowable, the restriction requirement between the linked inventions must be withdrawn.  Any claim(s) directed to the nonelected invention(s), previously withdrawn from consideration, which depends from or requires all the limitations of the allowable linking claim must be rejoined and will be fully examined for patentability.” See MPEP § 809.  Viewed in this manner (as the Federal Circuit viewed the linking genus claims in In re Doyle), a failure to assert the above linking claims represents a correctible error in Applicants’ issued patent.  It was not, as was the case in Orita, merely an error pertaining to the prosecution of other, divisional applications directed towards the same or substantially identical claims that were not elected in the original prosecution. See In re Doyle, 293 F.3d at 1361-1362.

These arguments are unpersuasive.  As noted in MPEP 809, “[l]inking claims and the inventions they link together are usually either all directed to products or all directed to processes (i.e., a product claim linking properly divisible product inventions, or a process claim linking properly divisible process inventions).  The most common types of linking claims which, if allowable, act to prevent restriction between inventions that can otherwise be shown to be divisible, are (A) genus claims linking species claims; and (B) subcombination claims linking plural combinations.”  In Doyle, the claims introduced in the reissue application were of the same statutory class of invention as the issued Doyle, “these linking claims [i.e., the more generic method claims] not only could have been but should have been prosecuted with the elected group.”  However, such is not the case here.  Instant reissue method claims 5 and 23 are of a different statutory class than the sputtering target (product) claims that were elected and subsequently issued in the ‘613 patent.  In fact, as noted above, instant reissue method claims 5 and 23 would have been grouped with and are patentably indistinct from the restricted-out method claims 17 and 18 of the 13/608,406 Application.  Method claims 5 and 23 are “genus” method claims not limited in film formation to the sputtering deposition step in the “species” method claims 17 and 18, and thus, would have been linked with claims 17 and 18.
Had reissue claims 5 and 23 been presented along with claims 17 and 18 during prosecution of the 13/608,406 Application, further reasons for patentable distinctness of the method of making a semiconductor element from the sputtering target product claims would have been provided in the restriction requirement.  Generally, an Examiner provides reasons for distinctness based on the broadest independent claims.  There’s nothing in the MPEP that requires an examiner to provide every possible reason for patentable distinctness, let alone reasons of distinctness for claims that have not been presented.  Nonetheless, on their face, reissue claims 5 and 23, as well as most of the other current reissue claims, do not require all the particulars of the sputtering target of 13/608,406’s claim 12, which ultimately issued as claim 1 of the ‘613 patent.  In other words, the process in claims 5 and 23 of using the product can be practiced with another materially different product than in issued claim 1 of the ‘613 
While Applicant argues that various dependent claims, e.g., reissue claim 20, “recite additional features found in the claims that were issued from the original elected group”, this is of no consequence.  Claims 17 and 18 of the 13/608,406 Application depended from and thus, required all of the features of the sputtering target of claim 12, which became issued claim 1.  In the Examiner’s Amendment dated 03/28/2016 in the 13/608,406 Application, claims 17 and 18 were cancelled as being directed to an invention non-elected without traverse.  
To the extent any dependent reissue claims require all of the particulars of the sputtering target in issued claim 1, there is yet further rationale why instant claims 5, 23 and their dependent claims, including claim 20, as well as claims 17 and 18 of the 13/608,408 Application, i.e., all of the patentably indistinct method claims, are patentably distinct from the elected sputtering target product claims.  In particular, the sputtering target of issued claim 1 can be used in a materially different process of using the product, such as one where a film is not formed from the titanium target, nor is a semiconductor element manufactured.  For example, in U.S. Patent 5,723,038, a titanium disc is used as a working electrode which is subsequently coated with Ca/P so that the disc can subsequently be used as a medical implant (see entire document, especially Examples 1-4).  In U.S. Patent 6,360,710, a titanium disc is used as a rocket 

Applicant argues the following on p. 17 of the Remarks:
Indeed, had Applicants asserted the above linking claims in their prosecution of the elected group, and had those claims been allowed, the Patent Office would have been required to lift the restriction requirement as to the other groups linked by the new claims and allow prosecution of the other groups.  The MPEP expressly states that “[w]hen all claims directed to the elected invention are allowable, should any linking claim be allowable, the restriction requirement between the linked inventions must be withdrawn.  Any claim(s) directed to the nonelected invention(s), previously withdrawn from consideration, which depends from or requires all the limitations of the allowable linking claim must be rejoined and will be fully examined for patentability.”  See MPEP § 809.   Viewed in this manner (as the Federal Circuit viewed the linking genus claims in In re Doyle), a failure to assert the above linking claims represents a correctible error in Applicants’ issued patent.  It was not, as was the case in Orita, merely an error pertaining to the prosecution of other, divisional applications directed towards the same or substantially identical claims that were not elected in the original prosecution. See In re Doyle, 293 F.3d at 1361-1362.

These arguments are unpersuasive for the same reasons give above.  In particular, contrary to Applicant’s arguments, reissue method claims 5 and 23, though more generic versions of method claims 17 and 18 of the 13/608,406 Application, are still substantially similar to, consistent with, and patentably indistinct from claims 17 and 18, and would have been grouped with claims 17 and 18 for restriction purposes since each of the these method claims is for making a semiconductor element and forms a film from the same or similar titanium target.
Orita than to Doyle.  Although the current reissue claims are not identical to the canceled, non-elected claims of the original patent application, they are broader than, and encompass the subject matter of, each of the canceled, non-elected claims.  Applicant, here, acquiesced to the restriction requirement in the 13/608,406 Application by permitting cancellation of the non-elected claims (method claims), and are now trying to obtain claims of the same type as the canceled claims via reissue. Orita, 550 F.2d at 1280; see also In re Smyser, 135 F.2d 747, 749-50 (CCPA 1943), and In re Cornell, 150 F.2d 702, 704 (CCPA 1945).  Under the rationale set forth in Smyser and Cornell (cases upon which Orita rests), however, Applicant is not entitled to obtain method claims per se, regardless of scope, because they conceded by their acquiescence in the restriction requirement that they were not entitled to claim method claims in their original application.
Again, method claims 17 and 18 of the 13/608,406 Application were cancelled due to the fact that they were non-elected without traverse, despite the fact that the sputtering target in claims 17 and 18 was the same as in the elected/allowed sputtering target (product) claims (see the Examiner’s Amendment mailed 03/28/2010).  Thus, neither method claims 17 and 18, nor reissue method claims 5-26, can be pursued in reissue.  Claims 17 and 18 of the 13/608,406 Application, as well the current reissue claims, should have been filed in a regular divisional application. 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,382,613 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991  
                                                                                                                                                                                                      /Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991